DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second user engageable grip” recited in claim 1, the grip distance measuring device recited in claim 2, and the grip speed measuring device recited in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1) first force measuring device for measuring a force,,,in a first direction in claim 1 to be load cells, strain gauges and equivalents thereof as described in para. [0023] of Applicant’s specification; 
2) second force measuring device for measuring a force,,,in a second direction in claim 1 to be load cells, strain gauges and equivalents thereof as described in para. [0023] of Applicant’s specification; and
3) force measuring device for measuring a force in claims 4 and 5 to be load cells, strain gauges and equivalents thereof as described in para. [0023] of Applicant’s specification.
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a first user engageable grip coupled through a flexible element to said
resistive mechanism and a first force measuring device for measuring a force
applied by a user in a first direction” and “a second user engageable grip coupled through a flexible element to said resistive mechanism and a second force measuring device for measuring a force applied by the user in a second direction” which lacks support in the specification as originally filed and constitutes new matter.
Paragraphs [0022]-[0023] of Applicant’s specification only describes an embodiment where two flexible elements (i.e., ropes) meet at a single common grip, where the two ropes each have separate force detecting devices/strain gauges (i.e., force measuring devices) to measure force applied in different directions.  Applicant’s specification fails to describe an embodiment with two grips with separate flexible elements and two force measuring devices coupled to the same resistive mechanism.
Claim 2 recites “a grip distance measuring device” which lacks support in the specification as originally filed and constitutes new matter.
Claim 3 recites “a grip speed measuring device” which lacks support in the specification as originally filed and constitutes new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey et al (US Pat. No. 6,280,361, Aug. 28, 2001) (herein “Harvey”)
Harvey was cited in the IDS filed on 03/09/2021.
Regarding claim 4, as broadly interpreted, Harvey teaches an exercise apparatus comprising: a motorized isokinetic resistive mechanism (i.e., DC motor 33, see col. 1, lines 11-13; col. 9, lines 32-38; and Fig. 5 below); a user engageable grip 11 (i.e., handle, see Fig. 5 below) coupled through a flexible element 14 to said resistive mechanism 33; a force measuring device 27 (see col. 9, lines 21-25) for determining when a force is applied to the grip 11 above a force threshold value (see col. 25, line 62- col. 26, line 5, where a user applies a level of force via the handle 11 to the cable 14 where it is above a preset minimum level); and a control (i.e., control structure 19, see Figs. 5 and 6 below) for increasing a speed of said resistive mechanism 33 (i.e., increasing motor speed by controlling a current value using a dynamic controller 48 to generate a required tension force, see col. 12, line 59 – col. 13, line 7; col. 23, lines 4-14) when said force exceeds said threshold (see col. 15, lines 3-35; col. 25, line 62- col. 26, line 5; when a force vector from the force sensor 27 is greater than a preset level, displacement of the motor 33 is controlled such as by increasing voltage or current to increase the speed at which the motor 33 runs to achieve the required tension force on the handle 11 and cable 14).  

    PNG
    media_image1.png
    461
    642
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    826
    696
    media_image2.png
    Greyscale


Regarding claim 5, as broadly interpreted, Harvey teaches an exercise apparatus comprising: a motorized isokinetic resistive mechanism (i.e., DC motor 33, see col. 1, lines 11-13; col. 9, lines 32-38; and Fig. 5 above); a user engageable grip 11 (i.e., handle, see Fig. 5 above) coupled through a flexible element 14 to said resistive mechanism 33; a force measuring device 27 (see col. 9, lines 21-25) for determining when a force is applied to the grip 11 above a force threshold value (see col. 25, line 62- col. 26, line 5, where a user applies a level of force where it is above a preset minimum level); a user interface (i.e., display 20 and input 21, see Fig. 1 and Fig. 5 and col. 9, lines 41-56) for user selection of a threshold force value; and a control (i.e., control structure 19, see Figs. 5 and 6 above) for limiting a current to said resistive mechanism when said force exceeds said threshold (see col. 15, lines 3-35; col. 25, line 62- col. 26, line 5; when a force vector from the force sensor 27 is greater than a preset level, displacement of the motor 33 is controlled such as by changing a voltage or current to change the speed at which the motor 33 runs to achieve the required tension force on the handle 11 and cable 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784